 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 ANTHONY EUGENE LEWIS,

 9                                Plaintiff,              Case No. 2:19-CV-878-MJP

10         v.                                             ORDER DISMISSING THE
                                                          COMPLAINT WITH PREJUDICE
11 SURGEON GENERAL, et al.,

12                                Defendants.

13         The Court, having reviewed the complaint, the Report and Recommendation of the

14 Honorable Brian A. Tsuchida, United States Magistrate Judge, and the Objections of Plaintiff,

15 does hereby find and ORDER:

16         (1)     The Court adopts the Report and Recommendation.

17         (2)     The complaint is Dismissed with prejudice and shall count as a strike under 42
                   U.S.C. § 1915(g).
18
           (3)     The Clerk shall provide a copy of this Order to plaintiff.
19
           DATED this _9th_ day of __July__, 2019.
20

21

22

23
                                                         A
                                                         Marsha J. Pechman
                                                         United States Senior District Judge


     ORDER DISMISSING THE COMPLAINT WITH PREJUDICE - 1
